54 N.Y.2d 619 (1981)
Hertz Corporation, Respondent,
v.
Dahill Moving and Storage Co., Inc., Defendant and Third-Party Plaintiff-Respondent. W. M. Ross and Co., Inc., Third-Party Defendant-Respondent; North River Insurance Company, Third-Party Defendant-Appellant, et al., Third-Party Defendant.
Court of Appeals of the State of New York.
Decided June 16, 1981.
Roger P. McTiernan for third-party defendant-appellant.
Stanley Roth for plaintiff-respondent.
Robert A. Levy for defendant and third-party plaintiff-respondent.
Saul Goldstein and Steven B. Prystowsky for third-party defendant-respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On summary consideration, order, insofar as appealed from, affirmed, with costs. The claim of third-party defendant North River Ins. Co. that it was not apprised of the pendency of a motion for summary judgment against it is without merit. Having moved for summary judgment against the defendant and third-party plaintiff, Dahill Moving and Storage Co., Inc., North River exposed itself to an award of summary judgment in favor of Dahill. Moreover, North River was apprised of a motion by third-party defendant, W. M. Ross and Co., Inc., for summary judgment declaring that North River was solely liable and obligated to Dahill under the terms of the insurance policy issued by North River to Dahill. In these circumstances, it cannot be said that the award of summary judgment against North River was affected by an error of law.